Citation Nr: 1047247	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-11 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for an acquired psychiatric disorder, to include depressive 
disorder and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

This matter was before the Board in May 2004.  At that time, the 
Board reopened and remanded the claim for additional development.  
In a subsequent board decision in March 2006, the claim for an 
acquired psychiatric disorder, to include depressive disorder and 
PTSD was denied.  

A Travel Board hearing was held in September 2010 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  A 
copy of the transcript of that hearing is of record.  

For the reasons detailed below, the Board finds that new and 
material evidence has been received to reopen a claim of service 
connection for an acquired psychiatric disorder, to include 
depressive disorder and PTSD.  However, for the reasons addressed 
in the REMAND portion of the decision below, the Board concludes 
that further development is required regarding the underlying 
service connection claim.  Accordingly, the issue as stated on 
the title page of this decision is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was denied in rating determinations by the 
RO in March 1971, April 1985, May 1985, and April 1986.  In May 
2004 the Board reopened the claim and remanded it on the merits.  
It was held there was no psychiatric disorder in service and no 
psychosis within one year of separation from service.  There was 
no appeal from that decision.  The last final disallowance of the 
claim was accomplished by the Board in a March 2006 decision.  

2.  The evidence received since the last prior denial of service 
connection for an acquired psychiatric disorder, to include 
depressive disorder and PTSD, was not previously submitted to 
agency decisionmakers, relates to an unestablished fact necessary 
to substantiate the claim, is not cumulative nor redundant of the 
evidence of record at the time of the last prior final denial, 
and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence having been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include depressive disorder and PTSD, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 20.1100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and 
its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a Claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  
In addition, they define the obligation of VA with respect to its 
duty to assist a Claimant in obtaining evidence.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  
Subsequent judicial decisions have clarified the duties to notify 
and assist imposed by the VCAA, to include Pelegrini v. Principi, 
18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), 
and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted legal 
authority, and in light of the Board's favorable disposition of 
this matter, the Board finds that all notification and 
development action needed to fairly resolve the claim has been 
accomplished.

Analysis - New and Material Evidence

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2009).  In addition, 38 C.F.R. § 4.125(a) requires that 
diagnoses of mental disorders conform to the fourth edition of 
the Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) and that if a diagnosis is not supported by the findings on 
the examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a 
stressor: (1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others" and (2) "the person's response [must 
have] involved intense fear, helplessness, or horror".  DSM-IV at 
427-28.  These criteria are no longer based solely on usual 
experience and response but are individualized (geared to the 
specific individual's actual experience and response).  Hence, 
under the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of a predisposition toward development of 
that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that 
the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

Historically, service connection was originally denied for an 
acquired psychiatric disorder by a March 1971.  Thereafter, 
rating decisions dated in April 1985, May 1985, and April 1986 
confirmed the previous denial.  In March 2006, the Board denied 
the claim and specifically referred to PTSD.  It was held that 
any PTSD was not related to service, and that any other 
psychiatric disorder was not shown in service and that a 
psychosis was not shown within 1 year following separation from 
service.  That decision was not appealed and is final.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108 (2009); 38 C.F.R. § 
3.156(a) (2009).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a previously 
and finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has 
also held that in order to reopen a previously and finally 
disallowed claim there must be new and material evidence 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

In this case, the evidence received since the last prior denial 
includes the Veteran's statements and hearing testimony that he 
has an acquired psychiatric disorder, to include depressive 
disorder or PTSD, due to an in-service sexual assault or racial 
harassment.  At the recent personal hearing, he provided 
additional details as to this harassment that he had not provided 
before, such as his transfer from Mountain Home Air Force Base to 
Lockbourne Air Force Base the morning after he had a date with a 
white woman.  Many of the details provided at the hearing as to 
his purported stressors, to include sexual harassment and racial 
harassment, had not been reported before.  Thus, the details 
provided at that time were not considered at the time of the 
previous Board denial.  Moreover, an August 2006 private examiner 
concluded that the sexual assault was the trauma that instigated 
the Veteran's psychiatric disorders (personality disorder with 
borderline and schizoid features, moderate depressive disorder, 
anxiety disorder not otherwise specified PTSD symptoms, and 
polysubstance abuse and dependence in apparent remission).  

The Board notes that the evidence detailed in the preceding 
paragraph goes to the basis for the prior denial.  Further, the 
law mandates that the evidence submitted to reopen a claim is 
presumed to be true for the purpose of determining whether new 
and material evidence has been submitted, without regard to other 
evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Consequently, 
the Board concludes that the evidence received since the last 
prior denial of service connection for an acquired psychiatric 
disorder was not previously submitted to agency decisionmakers, 
relates to an unestablished fact necessary to substantiate the 
claim, is not cumulative nor redundant of the evidence of record 
at the time of the last prior final denial, and raises a 
reasonable possibility of substantiating the claim.  In short, 
new and material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a), and the claim is reopened.

Adjudication of the claim does not end with the finding that new 
and material evidence has been received.  The Board must now 
address the merits of the underlying service connection claim.  
In the adjudication that follows, the presumption that the 
evidence submitted to reopen a claim is true without regard to 
other evidence of record no longer applies.

As already stated in the Introduction, for the reasons addressed 
in the REMAND portion of the decision below, the Board finds that 
further development is required with respect to the underlying 
service connection claim.


ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include depressive disorder and PTSD, 
the claim is reopened.  To this extent, the benefit sought on 
appeal is allowed.


REMAND

The Veteran claims that service connection for a chronic acquired 
psychiatric disorder to include PTSD is warranted as he incurred 
the claimed disability as the result of in-service racial 
attacks, and/or in-service sexual trauma.

VA very recently amended its adjudication regulations governing 
service connection for PTSD by liberalizing in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amended 38 C.F.R. § 3.304(f), by redesignating current paragraph 
(f)(3) and (f)(4) and (f)(5). 

While effective on July 13, 2010, this final rule applies to an 
application for service connection for PTSD that was appealed to 
the Board before July 13, 2010 but has not been decided by the 
Board as of that date.

In this case, it does not appear that the notification provided 
to the Veteran regarding his psychiatric claim has informed him 
of what he needed to provide to VA for his sexual assault and/or 
racial harassment stressors.  This should be accomplished upon 
remand.  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a Veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a Claimant, 
without "good cause," fails to report for such examination, 
action shall be taken. At (b) it is provided that when a Claimant 
fails to report for an examination scheduled in conjunction with 
an original compensation claim, the claim shall be rated based on 
the evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides the 
necessary notification for claims of PTSD, 
based upon allegations of in-service 
personal assault, as outlined by the 
liberalizing regulations now set forth in 
38 C.F.R. § 3.304(f)(3) (2009).  

2.  The AMC/RO should obtain the names and 
addresses of all medical care providers 
who have treated the Veteran for his 
psychiatric problems since January 2008.  
After securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

3.  Attempt to further develop the 
Veteran's claim for service connection for 
PTSD in accordance with those special 
alternative evidentiary development 
procedures associated with personal 
assault claims as noted in 38 C.F.R. § 
3.304(f)(3) (2009) and the VA Adjudication 
Procedures Manual (M21-1), Part III, 
paragraph 5.14(d).

4.  Arrange for the Veteran to undergo a 
VA psychiatric examination to determine 
the nature, extent, onset and etiology of 
any psychiatric disorder found to be 
present.  The claims file must be made 
available to and reviewed by the examiner.  
The examiner must also be provided with a 
list of all verified stressors.

In reviewing the Veteran's claims file, 
the examiner should identify and examine 
all records indicating any change in 
behavior or performance subsequent to the 
assault alleged by the Veteran to have 
occurred during active service and offer 
an opinion as to the clinical 
significance, if any, of such evidenced 
changes.

After reviewing the record and examining 
the Veteran, the examiner should first 
identify the most appropriate diagnosis 
for any psychiatric disorder found; 
second, it should be indicated whether it 
is more likely than not (50 percent 
probability or higher) that any disorder 
found is due to any in-service event or 
occurrence or otherwise had its onset in 
service.  If a diagnosis of PTSD is deemed 
appropriate, the examiner should also 
comment upon the link between the current 
symptomatology and the Veteran's verified 
stressor.

A rationale for all opinions proffered 
must be set forth in the ensuing report.  
If an opinion cannot be offered without 
resort to speculation, that should be 
noted, and if there is additional evidence 
that might be developed which would allow 
an opinion to be entered, that should be 
explained.

5.  Thereafter, readjudicate the Veteran's 
claim of entitlement to service connection 
for a chronic acquired psychiatric 
disorder to include PTSD.  If any benefit 
sought on appeal remains denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC).  The Veteran and his 
representative should be given the 
opportunity to respond to the SSOC.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


